mon nc Report Datc: January 18, 2019
i€u'lé)
United States District Court
FiLED |H THE
u.s. o1srrztcr coonr
for the EASTERN otsrs'.cr or '.~.-».-isntrioio;t
JAN 2 2 2019
Eastern District of Washington
S":._r`\.**~| F. .".'.C.»`-.`\.-'O`t'. CLERK
Pctition for Warrant or Summons for Offender Under Supervision sPo'rc-xns_ ~::;.sae:.-cr:,;t
Name ofOf`fender: Robert Lawrencc I-lardwick Case Nutnber: 0980 2:15CR0009?-WFN-1
Address of Offender: Spokane, Washington 99208

Name of Sentencing Judieial Oft`icer: The Honorablc Wm. Frem:ning Nie]sen, Senior U.S. District Judge

Date of Original Scntencc: .Iunc 28, 2016

Original Offensc:

Original Sentcncc:

Asst, U.S. Attorney:

Defcnse Attorney:

Involnntat'y Manslaughtcr, 18 U.S.C. §§ l 153 and l l 12

Prison - 41 months Type of Supcrvision: Supervised Rclcase
'I`SR - 36 tnonths

Matthcw F. Duggan Date Supervision Commenced: March 1, 2018
Molly Marie Winston Datc Supcrvision Expircs: February 28, 2021
PETIT[ONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to thc Court on 01!04!20 l 9.

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

3

Nature of Noncompliance

Speeial Conditinn # 20: ']`he defendant shall abstain from alcohol and shall submit to
Breathalyzcr testing as directed by the supervising ofticer, but no more than 6 tests per
month, in order o confirm continued abstinence from this substancc.

Supportinp Evidcnee: Robert Hardwick tested presumptively positive for alcohol on
.lanuary 15, 2019.

On March 5, 2018, an officer from the U.S. Probation Ofi`tce in Spokane, Washington,
reviewed a copy of the conditions of supervision with Mr. Hardwiek, as outlined in the
judgement and sentence. I-Ie signed a copy acknowledging the requirements

On January l-’-l, 2019, this officer contacted Mr. Hardwick and scheduled to meet with the
offender on January 15, 20 | 9, to discuss his treatment requirements moving forward and to
provide him with the contact information for Pioneer Human Services (PHS), where he was
now being referred for services

On January 15, 2019, the offender reported to the U.S. Probation Office for his scheduled
appointment with this oi`lieer. Upon arrival. he was advised that he would need to submit
to random urinalysis testing. When U.S. probation officer (USPO) .loshua Schnll attempted

ProblZC

Re: Hardwick, Robert Lawrence

January 18, 2019
Page 2

to gather Mr. Hardwick’s urinalysis sample, he detected a strong odor of alcohol. Mr.
Hardwick was unable to provide a sample at that time and was escorted back to the waiting
area of the probation office.

After USPO Schull relayed his observations to this officer, the undersigned officer met with
Mr. Hardwick and expressed concerns that he was under the influence of alcohol as he
smelled of it, to which Mr. Hardwick replied that l was the “second person to tell him that
this morning.” The offender did submit to Breathalyzer testing and was determined to have
a blood alcohol content (BAC) of .033.

Mr. Hardwick adamantly denied using any alcohol and signed a denial of use form stating
such. The offender also provided a urine sample that has been forwarded to Alere
Laboratory to confirm he was positive for alcohol. As of the writing of this report, those test
results have not yet been received.

Sgecial Condition # 22: The defendant shall abstain from the use of illegal controlled
substances

Supporting Evidence: Robert Hardwick submitted to random urinalysis testing on .Ianuary
15, 2019, at which time he tested presumptive positive for methamphetamine, cocaine, and
marij uana.

On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
reviewed a copy of the conditions of supervision with Mr. Hardwick, as outlined in the
judgement and sentence. He signed a copy acknowledging the requirements

On January 15, 2019, Mr. Hardwick reported to the U.S. Probation Office for his
appointment with the undersigned officcr. The offender was notified that he would need to
submit to random urinalysis testing.

Mr. Hardwick submitted a urine sample, supervised by USPO Joshua Schull, that tested
presumptive positive for methamphetamine, cocaine, and THC. When confronted with the
results, the offender adamantly denied using any illicit substances and signed a denial of use
form stating such.

The sample Mr. Hardwick provided has been sent to Alere Laboratory for contirmation, but
as of the writing of this report, those results have not yet been received.

The U.S. Probation Off`lce respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

1 declare under penalty of perjury that the foregoing is true and correct.

Executed on: 01/18/2019

 

s/Amber M.K. Andrade

 

Amber M. K. Andrade
U.S. Probation Officer

ProblZC

Re: Hardwick, Robert Lawrence

January 18, 2019
Page 2

to gather Mr. Hardwick’s urinalysis sample, he detected a strong odor of alcohol. Mr.
Hardwick was unable to provide a sample at that time and was escorted back to the waiting
area of the probation office.

Afier USPO Schull relayed his observations to this officer, the undersigned officer met with
Mr. Hardwick and expressed concerns that he was under the influence of alcohol as he
smelled of it, to which Mr. Hardwick replied that l was the “second person to tell him that
this moming.” The offender did submit to Breathalyzer testing and was determined to have
a blood alcohol content (BAC) of .033.

Mr. Hardwick adamantly denied using any alcohol and signed a denial of use form stating
such. The offender also provided a urine sample that has been forwarded to Alere
Laboratory to confirm he was positive for alcohol. As of the writing of this report, those test
results have not yet been received.

Special Condition # 22: The defendant shall abstain from the use of illegal controlled
substances

Suggorting Evidencc: Robert Hardwick submitted to random urinalysis testing on January
15, 2019, at which time he tested presumptive positive for methamphetamine, cocaine, and
marij uana.

On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
reviewed a copy of the conditions of supervision with Mr. Hardwick, as outlined in the
judgement and sentence. He signed a copy acknowledging the requirements

On January 15, 2019, Mr. Hardwick reported to the U.S. Probation Officc for his
appointment with the undersigned officer. The offender was notified that he would need to
submit to random urinalysis testing.

Mr. Hardwick submitted a urine sample, supervised by USPO Joshua Schull, that tested
presumptive positive for methamphetamine, cocaine, and THC. When confronted with the
results, the offender adamantly denied using any illicit substances and signed a denial of use
form stating such.

The sample Mr. Hardwick provided has been sent to Alere Laboratory for confirmation, but
as of` the writing of this report, those results have not yet been received.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

1 declare under penalty of perjury that the foregoing is true and correct.

Executed on: 01/18/2019

 

s/Amber M.K. Andrade

 

Amber M. K. Andrade
U.S. Probation Offlcer

Report Date: January 18, 2019

FROB IIC
i&'lé]
United States Distriet Court
rn.i;o in me
u.s. orsini-cr cotter
for the EAersn instruct cr ‘.'-.-.-*-.':'.»t-.:.orort
. . . JAN 2 2 2019
Eastern Dlstrlct of Washlngton
saw r. nawor, ei_rni<
Pefition for Warrant or Snmmons for Offender Under‘ Stlpervisinn sPoi<sr.'s_ v.':-\sa:r:oro.'.-
Name of Offender: Robert Lawrencc Hardwick Case Numbcr: 0980 2:15CR0009?-WFN-l

Address of Offender: 2216 E Centrai Avenue, Apt B, Spokane, Washingtort 99208

Name of Scntcncing Judicial Officer: The Honorablc Wm. Fremming Niclsen, Scnior U.S. Dislrict Judge

Datc of Original Sentcncc: Junc 28, 2016

Original Offensc:

Original Sentence:

Asst. U.S. Attorncy:

Defense Attorncy:

Involuntary Manslaughtcr. 18 U.S.C, §§ l 153 and 1112

Prison - 41 months Typc of Supervision: Supervised Release
TSR - 36 months

Matthew F. Duggan Datc Supcrvision Commenced: March i, 2018
Molly Marie Winston Date Supervision Expires: February 28, 2021
PIETITIONING THIE COURT

'I`o incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 0lf04r'2019.

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

3

Nature of Noncompliance

Sgecial Condition # 20: 'l`he defendant shall abstain from alcohol and shall submit to
Breathalyzer testing as directed by the supervising officer, but no more than 6 tests per
month. in order o confirm continued abstinence from this substancc.

Sul;gorting Evidenee: Robert Hardwick tested presumptively positive for alcohol on
Januaryl$,2019.

On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
reviewed a copy of the conditions of supervision with Mr. Hardwick, as outlined in thc
judgement and Sentcnce. Hc signed a copy acknowledging the requirements

On January 14, 2019, this officer contacted Mr. Hardwick and scheduled to meet with thc
offender on January 15, 2019, to discuss his treatment requirements moving forward and to
provide him with thc contact information for Pioneel' l'luman Scrviccs (PHS), where he was
now being referred for services.

On January 15, 2019, the offender reported to the U.S. Probation Office for his scheduled
appointment with this officer. Upon arrival, he was advised that he would need to submit
to random urinalysis testing. When U.S. probation officer (USPO] Joshua Schu|l attempted

ProhlIC

Re: Hardwick, Robert Lawrence
January 18, 2019

Page 3

 

THE COURT ORDERS

No Action

The lssuance of a Warrant

The Issuance of a Summons

The incorporation of the violation(s) contained in this
petition with the other violations pending before the

l_\l_r_\
|_|\_J|_¢

I>Z

Court.

[ ] Dcfcndant to appear before the Judge assigned to the
case.

bd Dcfendant to appear before the Magistrate Judge.

[ ] Other

k BTL-/"L./k-/
Signature ofJudicial Officer

//>z//y

Datc

